J-A28021-14

                             2015 PA Super 114

THE DIME BANK                                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

PETER ANDREWS

                        Appellant                  No. 1129 EDA 2014


              Appeal from the Order Entered on March 6, 2014
              In the Court of Common Pleas of Monroe County
                   Civil Division at No.: 8939 CIVIL 2012


BEFORE: GANTMAN, P.J., WECHT, J., and JENKINS, J.

OPINION BY WECHT, J.:                                FILED MAY 08, 2015

     Peter Andrews appeals the trial court’s March 6, 2014 order denying

his petition to strike a confessed judgment in favor of The Dime Bank

(“Dime”) and allowing Dime to file a second amended complaint in

confession of judgment.     The question presented concerns infirmities in

Dime’s first and first amended complaints in confession of judgment, which

infirmities Andrews contends the trial court should have deemed fatal to the

judgment. We reverse and remand for further proceedings.

     On or about August 19, 2011, in tandem with obtaining a loan from

Dime in the amount of $915,942, Samfivedom, LLC, and Thoren, Inc.

(“Borrowers”), executed a note (“Note”) in favor of Dime that was secured

by a guarantee and surety agreement that Andrews executed in his capacity

as one of three personal guarantors. On or about March 2, 2012, the parties
J-A28021-14



to the Note entered into a note modification agreement that did not affect

Andrews’ guarantee.

     The Guarantee and Suretyship Agreement (the “Guarantee”) at issue

in this appeal contained a notice obligation on the part of Dime as follows:

“The BANK hereby acknowledges and agrees that upon an event of default

by the BORROWER under any of the LOAN DOCUMENTS, the BANK shall

provide the GUARANTOR with written notice of said default at least ten (10)

days prior to the commencement of any collection proceedings hereunder.”

Guarantee and Suretyship Agreement at 2.          It further contained the

following provision regarding confession of judgment:

     The GUARANTOR hereby irrevocably authorizes and empowers
     any attorney of record or the prothonotary or clerk of any court
     in the Commonwealth of Pennsylvania or elsewhere, to appear
     for the GUARANTOR at any time after the occurrence of an event
     of default under any of the LOAN DOCUMENTS in any such court
     in any action brought against the GUARANTOR by the BANK with
     respect to the GUARANTOR’s obligations under the GUARANTEE
     or under the LOAN DOCUMENTS and therein to confess or enter
     judgment against the GUARANTOR for all sums payable by the
     GUARANTOR to the BANK under this GUARANTEE or under the
     LOAN DOCUMENTS, as evidenced by an affidavit signed by a
     duly authorized designee of the BANK setting forth such amount
     then due from the GUARANTOR to the BANK, plus reasonable
     attorney’s fees and costs. In addition, the GUARANTOR hereby
     expressly authorizes any attorney of record on behalf of the
     BANK to commence execution immediately upon the entry upon
     [sic] the confession of judgment . . . .

                                  ****

     In support of the confession of judgment, it shall not be
     necessary to file the original debt instrument as a warrant of
     attorney. The GUARANTOR waives the right to any stay of
     execution and the benefit of any exemption laws now or
     hereafter in effect. No single exercise of the foregoing warrant

                                   -2-
J-A28021-14


     empowered [sic] to bring an action or to confess judgment shall
     be deemed to exhaust the power, but the power shall continue
     undiminished and may be exercised from time to time as often
     as the BANK shall elect until all amounts payable to the bank
     under the LOAN DOCUMENTS shall have been paid in full.

Id. at 4-5 (capitalization modified; emphasis removed).

     After Borrowers defaulted under the Note, on October 19, 2012, Dime

filed a complaint in confession of judgment. Therein, Dime alleged that “[a]

default occurred under the [N]ote in that the Borrowers failed to pay the

money due and owing the Bank pursuant to the Note, whereupon the Bank

demanded the entire balance of the Note immediately due and payable.”

Complaint in Confession of Judgment (“First Complaint”), 10/19/2012, at 2

¶ 6. To this complaint, Dime affixed several affidavits of no import to the

instant appeal as well as copies of the Note, note modification, and

Guarantee.

     On November 8, 2012, Andrews filed a petition to strike the confessed

of judgment. On November 14, 2012, the trial court issued a rule to show

cause why the petition should not be granted. On December 5, 2012, the

parties entered into a stipulation.   Therein, the parties agreed that Dime

would be allowed to file an amended complaint in confession of judgment.

As well, the parties agreed that Andrews would retain the prerogative to file

a new petition to strike as though the amended complaint commenced a new




                                      -3-
J-A28021-14



action.1   The parties also agreed in the stipulation that it rendered moot

Andrews’ earlier petition to strike.

       On December 19, 2012, Dime filed an amended complaint in

confession of judgment (“First Amended Complaint”) that was materially

identical to Dime’s First Complaint.           On January 2, 2013, Andrews filed a

petition to strike the First Amended Complaint. Therein, Andrews identified

the following alleged deficiencies in Dime’s pleading:

       7.     Pursuant     to     Pennsylvania      Rule[]   of    Civil
       Procedure [2952](b)(6) a complaint [in confession of judgment]
       shall contain the following: “[I]f [the] judgment may be entered
       only after default or the occurrence of [a] condition precedent,
       an averment of the default or [of the] occurrence of the
       condition precedent.”

       [Quoting the Guarantee]: “(b) the BANK hereby acknowledges
       and agrees that upon an event of default by the BORROWER
       under any of the LOAN DOCUMENTS, the BANK shall provide the
       GUARANTOR with written notice of said default at least ten (10)
       days prior to the commencement of any collection proceedings
       hereunder.”

       8.   The requirement of giving notice ten (10) days before
       commencing an action to collect on [a] debt is a condition
       precedent and [Dime] has failed to aver [in] its [First Amended]
       Complaint with [sic] condition precedent required by
       Pennsylvania Rule[] of Civil Procedure 2952(b)(6).

Petition to Strike First Amended Complaint at 2 (unnumbered).



____________________________________________


1
       Presumably, this stipulation was entered to enable Dime to cure one or
more of the strictly technical errors in Dime’s First Complaint that were
identified by Andrews in his petition to strike confession of judgment.



                                           -4-
J-A28021-14



       On January 3, 2013, the trial court issued a rule to show cause why

Andrews’ petition should not be granted. On January 22, 2013, Dime filed

its answer to Andrews’ petition to strike. In relevant part, Dime responded

to Andrews’ averments as follows:

       7.    Denied. The averments set forth in paragraph 7 are
       conclusions of law to which no response is necessary. To the
       extent a response is necessary, the Guarant[ee] is a writing
       [that] speaks for itself.

       8.    Denied. The averments set forth in paragraph 8 are
       conclusions of law to which no response is necessary. To the
       extent a response is necessary, on or about September 22,
       2012, [Dime] demanded payment in full from the borrower and
       the guarantors. Additionally, in paragraph 6 of [Dime’s] [First
       A]mended [C]omplaint . . ., a default occurred and [Dime]
       averred as follows: “A default occurred under the Note in that
       [Borrowers] failed to pay the money due and owing [Dime]
       pursuant to the Note, whereupon [Dime] demanded the entire
       balance of the Note due and payable.”

Dime’s Answer to Andrews’ Petition to Strike Confession of Judgment Based

on Amended Complaint in Confession of Judgment at 1-2 (unnumbered).

Andrews and Dime filed briefs in support of their petitions on November 15

and November 27, 2013, respectively.2


____________________________________________


2
      The record includes an October 30, 2013 praecipe directing the
prothonotary to schedule this matter for oral argument on December 2,
2013, or on the next available date. The record contains no evidence that
such an argument occurred. However, Andrews indicates in his brief that
oral argument occurred. Any uncertainty in this regard has no bearing upon
our review, because we find the trial court pleadings, the trial court opinion,
and the briefs now before us adequate to illuminate fully this case’s factual
and legal context.



                                           -5-
J-A28021-14



     On March 6, 2014, the trial court entered an opinion and order

denying Andrews’ petition. Therein, it explained as follows:

     [T]he [First] Amended Complaint attaches the Guarantee . . .
     entered into between [Dime] and [Andrews], accordingly it is
     part of the record. The [First] Amended Complaint alleges a
     default, however, it fails to aver that written notice of the default
     was provided to [Andrews] at least 10 days prior to the
     commencement of any collection proceedings as set forth in
     III(b) of the [Guarantee]. Since the warrant of attorney must be
     strictly construed, and the record indicates that written notice of
     the default is to be provided to [Andrews] at least 10 days prior
     to the commencement of any collection proceedings [sic]; we
     find this to be a fatal defect or irregularity appearing on the face
     of the record.

     In its brief, [Dime] argues that Atlantic National Trust, LLC v.
     Stivala Investments, Inc., 922 A.2d 919 (Pa. Super. 2007),
     allows it to remedy the defect by amendment of record. In
     Stivala, after confessed judgment was entered and opened by
     the [c]ourt, the creditor filed a second complaint in confession of
     judgment. Thereafter, Stivala filed a . . . petition to strike or
     open the confessed judgment. Stivala argued that judgment
     was impermissibly confessed twice on the same warrant of
     attorney and that the second complaint in confession of
     judgment contain[ed] a fatal defect or irregularity since it [did]
     not contain the information required by Pa.R.C.P. 2952(a)(5).1
     In denying the petition to strike the confessed judgment, the
     Stivala [c]ourt held that if “the defect is one that can be
     remedied by an amendment of the record or other action,” then
     a motion to strike may not be granted. Id. at 923. However,
     the [c]ourt must determine if an error is technical or prejudicial.
     Id.

     __________________________
        1
           Pa.R.C.P. 2952(a)(5) requires the complaint to contain
        either a statement that judgment has not been entered on
        the instrument in any jurisdiction or if it has been entered
        an identification of the proceedings.

     Instantly, [Dime] was required to aver and provide [Andrews]
     with written notice of default at least 10 days prior to the
     commencement of any collection proceeding. [Dime] contends

                                     -6-
J-A28021-14


      that the cause of action has not changed and that the sending of
      a 10[-]day notice of default can easily be added to the [a]ffidavit
      of [Dime]. [Andrews] simply argues that the [First] Amended
      Complaint does not aver that 10[-]day notice of default was
      given to him and, therefore, [Dime] failed to comply with the
      condition precedent contained in the [Guarantee]. Although we
      agree with [Andrews] that [Dime] failed to aver that written
      notice of default was provided 10 days prior to the
      commencement of any collection proceeding, [Andrews] has
      failed to allege any prejudice.

                                   ****

      [W]e believe that [Dime’s] error can be corrected by amendment
      as the cause of action has not changed, the ends of justice
      require the allowance of such amendment, and the substantive
      right[s] of [Andrews] will not be prejudiced. It is difficult to
      foresee [Andrews] alleging that he is prejudiced when he was
      aware on October 19, 2012, that [Dime] sought a judgment
      against him under the [Guarantee]. There is no doubt that
      [Andrews] was aware of the previously filed confession of
      judgment since he stipulated to allowing [Dime] to file [a First
      Amended Complaint]. Since there has been no averment of
      prejudice, we will allow [Dime] to file a Second Amended
      Complaint in Confession of Judgment to correct the defect in the
      [First] Amended Complaint . . . .

Trial Court Opinion (“T.C.O.”), 3/6/2014, at 2-4 (citations modified).

      On March 27, 2014, Dime filed a Second Amended Complaint in

Confession of Judgment (“Second Amended Complaint”). In relevant part,

Dime pleaded that “[a] default occurred under the Note in that the

Borrowers failed to pay the money due and owing the bank pursuant to the

Note.” Second Amended Complaint at 2 ¶ 6. With respect to the provision

of notice, Dime pleaded as follows: “By way of letter dated March 11, 2014,

[Dime] provided [Andrews] with written notice of [Borrowers’] aforesaid




                                     -7-
J-A28021-14



default . . . .”   Id. at 2 ¶ 13.      Dime attached a copy of that letter to its

Second Amended Complaint.

       On April 4, 2014, Andrews timely filed a notice of appeal of the trial

court’s order denying his petition and permitting Dime to file its Second

Amended Complaint.         On April 11, 2014, the trial court entered an order

directing Andrews to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b).            On April 16, 2014, Andrews filed a

petition to strike Dime’s Second Amended Complaint.             On April 28, 2014,

Andrews filed his Rule 1925(b) statement. On April 29, 2014, the trial court

entered an order holding in abeyance Andrews’ petition to strike Dime’s

Second Amended Complaint until receiving our disposition of Andrews’

pending appeal. On May 14, 2014, the trial court filed a brief Rule 1925(a)

opinion that, in essence, reiterated the reasoning offered in the trial court’s

earlier opinion and order. The matter is now ripe for our review.3
____________________________________________


3
       We note that this case arguably presents a question regarding our
subject matter jurisdiction over this appeal. While it is true that the
appealed trial court order is one declining to strike a judgment, which
ordinarily is appealable under Pa.R.A.P. 311(a)(1), see Haggerty v.
Fetner, 481 A.2d 641, 644 (Pa. Super. 1984), the trial court in the same
order acknowledged that Dime’s First Amended Complaint was, on its face,
fatally defective and granted Dime leave to file a Second Amended
Complaint in support of the confessed judgment. By its plain terms, Rule
311(a)(1) appears to authorize the instant appeal. However, as a practical
matter, the trial court’s order permitting Dime to file an amended complaint
in confession of judgment seems sub silentio to open or strike the earlier
judgment.      We have found no precedent squarely addressing this
circumstance. Consequently, based upon the language of Rule 311(a)(1),
and in an abundance of caution, we will assume without deciding that we
(Footnote Continued Next Page)


                                           -8-
J-A28021-14



      Andrews raises the following issues:

      1.    Whether the trial court erred by not finding Dime’s failure
      to comply with a condition precedent clearly stated in the . . .
      Agreement requiring Dime to give ten (10) days’ written notice
      of a default to Andrews before commencing its collection action
      was a fatal defect of record which requires the confession of
      judgment to be stricken without [Andrews] averring prejudice?
      See A. B. & F. Contr. Corp. v. Matthews Coal Co., 166 A.2d
      317 (Pa. Super. 1966) (hereinafter “ABF”).

      2.     Whether the trial court erred in stating that Andrews’
      knowledge of the filing of the original complaint in confession of
      judgment met the required condition precedent of giving ten
      (10) days’ written notice of default before commencing a
      collection action since commencement of this action occurred on
      October 19, 2012, not December 12, 2012, when the First
      Amended Complaint was filed?

Brief for Andrews at 3-4 (modified for clarity).

      We begin by reviewing the legal standards governing the underlying

proceedings and our review thereof:

      A petition to strike a judgment is a common[-]law proceeding
      [that] operates as a demurrer to the record. A petition to strike
      a judgment may be granted only for a fatal defect or irregularity
      appearing on the face of the record. . . . An order of the court
      striking a judgment annuls the original judgment and the parties
      are left as if no judgment had been entered.

Cintas Corp. v. Lee’s Cleaning Servs., Inc., 700 A.2d 915, 917

(Pa. 1997) (quoting Resolution Trust Corp. v. Copley Qu-Wayne

Assocs., 683 A.2d 269, 273 (Pa. 1996)). In assessing whether “there are

                       _______________________
(Footnote Continued)

have subject matter jurisdiction and address the merits of the issues
Andrews presents.



                                            -9-
J-A28021-14



fatal defects on the face of the record . . ., a court may only look at what

was in the record when the judgment was entered.” Id. Moreover, if any

defect disclosed by the record “is one that can be remedied by an

amendment of the record or other action, nunc pro tunc, the judgment

should not be stricken off.” George H. Althof, Inc., v. Spartan Inns of

Amer., Inc., 441 A.2d 1236, 1237 (Pa. Super. 1982).       We will reverse a

trial court’s denial of a petition to strike a judgment only if there is a

manifest abuse of discretion or an error of law. Stivala, 922 A.2d at 922.

     “When a proceeding to confess judgment is instituted by complaint,

the complaint and confession of judgment clause must be read together to

determine whether there are defects on the face of the record.”       Manor

Bldg. Corp. v. Manor Complex Assocs., Ltd., 645 A.2d 843, 846

(Pa. Super. 1994).

     It is a firmly established rule of construction in the case of
     warrants of attorney to confess judgments that the authority
     thus given must be clear, explicit and strictly construed, that if
     doubt exists it must be resolved against the party in whose favor
     the warrant is given, and that all proceedings thereunder must
     be within the strict letter of the warrant. If the authority to
     enter judgment by confession on a warrant of attorney is not
     strictly followed, the judgment will be stricken.

ABF, 166 A.2d at 319 (internal quotation marks and citations omitted)

(hereinafter “ABF”).   Notably, we have observed that the rule of “strict

construction may be constitutionally mandated in light of . . . due process

attacks on cognovit clauses.”    Solebury Nat’l Bank of New Hope v.

Cairns, 380 A.2d 1273, 1275 (Pa. Super. 1977).

                                   - 10 -
J-A28021-14


      It has always been held that formal defects, mistakes and
      omissions in confessions of judgment may be corrected by
      amendment where the cause of the action is not changed, where
      the ends of justice require the allowance of such amendment,
      and where the substantive rights of defendant or of any third
      persons will not be prejudiced thereby.

West Penn Sand & Gravel Co. v. Shippingport Sand Co., 80 A.2d 84, 86

(Pa. 1951) (emphasis added); see id. (citing cases).

      It is immediately clear to us that the proceedings below have muddied

the waters relative to the standards governing our review of the trial court’s

denial of a motion to strike.   First, by the law’s letter, in reviewing the

underlying confessed judgment in this matter, we may consider only the

First Complaint, which was the complaint upon which judgment was entered.

However, we find that the First Amended Complaint governs our review

because the parties’ stipulation appears to reflect their agreement that Dime

would substitute its First Amended Complaint for the First Complaint as

though the former had been filed in the first instance.    However, we may

reach no farther forward in time.    In particular, we may not consider the

timing, nature, or the contents of—or attachments to—the Second Amended

Complaint. Although the Second Amended Complaint is part of the certified

record before us, the trial court was, and we are, bound to evaluate the

validity of the confessed judgment in light of the record at the time of its

entry—here, by virtue of the stipulation, that which is contained in the First

Amended Complaint and the attachments thereto. See Cintas Corp., 700

A.2d at 917.


                                    - 11 -
J-A28021-14



     The parties do not dispute that the Guarantee required ten days’

notice in advance of any exercise of the confession of judgment authority

bestowed upon Dime. The parties also do not dispute that Dime did not aver

that such notice had been given in its First Amended Complaint, which did

not even touch upon the topic beyond alluding to a default followed by a

demand for payment.      Moreover, nowhere in its responses to Andrews’

motions to strike did Dime aver that it had provided such notice.

     Rather than review the parties’ arguments at length, we note that they

hinge entirely upon a handful of prior precedents, from which we must

derive whether the fatal defect found by the trial court may be remedied by

amendment so as to preserve the previously entered judgment.           If, as

Andrews argues, we find that the defect may not be cured by amendment,

we must reverse the trial court’s refusal to strike the confessed judgment.

See ABF, supra. For its part, Dime maintains that, despite the materially

undisputed facial defect on the record, under the circumstances of this case

the judgment may be struck only if Andrews establishes that the defect had

a prejudicial effect. See West Penn, supra.

     Rule of Civil Procedure 2952 provides, in relevant part, that a

complaint in confession of judgment based upon an agreement that subjects

confession of judgment proceedings to a condition precedent must include

“an averment of the default or of the occurrence of the condition precedent.”

Pa.R.C.P. 2952(a)(6). At a minimum, our case law suggests strongly that a

failure to aver the occurrence of a condition precedent, when, as here, the

                                   - 12 -
J-A28021-14



agreement under which judgment is confessed establishes such a condition,

is an irremediable defect, obviating any obligation of the party against whom

judgment has been entered to establish prejudice.       See ABF, 166 A.2d at

317 (affirming striking of confessed judgment where a warrant of attorney

required, as a condition precedent to its exercise, the provision of ten days’

notice and the complaint did not aver that such notice was provided); cf.

Grady v. Schiffer, 121 A.2d 71, 73-74 (Pa. 1956) (holding that a lack of

authority to confess judgment, as opposed to “mere irregularities” in the

record, precludes enforcement of clause waiving the right to appeal

confession of judgment); Triangle Bldg. Supplies & Lumber Co. v.

Zerman,      363   A.2d   1287,   1290   (Pa. Super. 1976)        (citing   Kolf   v.

Lieberman, 128 A. 122 (Pa. 1925)) (noting in dicta that, if a warrant of

attorney precludes the confession of judgment until default has occurred, “a

judgment entered prior to default or without an averment of default is

invalid”).   In ABF, we explained that “the giving of . . . notice . . . is a

condition precedent to the exercise of the warrant of attorney.              It is a

separate     and   independent    requirement   which   it   is     necessary      for

[plaintiff/creditor] to perform following the default, and before it could

invoke the use of the warrant of attorney.” 166 A.2d at 319. Thus, as in

Grady, the provision of notice was a condition precedent to the authority of

the party seeking a confession of judgment to do so.

      Dime rests its arguments upon cases that at least arguably have

liberalized the allowance of amendment of defective pleadings in confession

                                     - 13 -
J-A28021-14



of judgment to an extent justifying a departure under the circumstances of

this case. In West Penn Sand, for example, the debtor sought to strike a

confession of judgment on the bases, inter alia, that the creditor, i.e., the

plaintiff in confession of judgment, failed to attach to the complaint an

affidavit of default averring any breach by the debtor of the relevant

covenants, and that the affidavit of default was not made by an authorized

party under the relevant rule of civil procedure.     The creditor, in turn,

petitioned the trial court for a rule allowing it to amend or supplement its

pleading nunc pro tunc with a conforming affidavit and a proper copy of the

notice served upon the debtor. See 80 A.2d at 86.

     We disposed of the issue as follows:

     It is, of course, true that where authority to enter a judgment by
     confession is dependent upon some default of the defendant
     there must be an averment of such default before a valid
     judgment can be entered.           Here the affidavit of default
     incorporated by reference the written notice served upon
     defendant of the breaches of its covenants in the lease but failed
     to attach a copy of such notice to the affidavit of default itself.
     This could scarcely be said to have constituted an important
     omission in view of the fact that defendant had been thoroughly
     informed by that notice of the defaults of which it was alleged to
     have been guilty. It has always been held that formal defects,
     mistakes and omissions in confessions of judgment may be
     corrected by amendment where the cause of the action is not
     changed, where the ends of justice require the allowance of such
     amendment, and where the substantive rights of defendant or of
     any third persons will not be prejudiced thereby. Moreover, the
     lease in this case contained, as previously stated, a release of
     errors in the entry of judgment, and, while such release does not
     cure the defect of a lack of authority to confess the judgment, it
     does waive the right to attack mere irregularities in the
     proceeding apparent in the record.


                                   - 14 -
J-A28021-14


                                   ****

     It may not be amiss in this connection to say that courts should
     not be astute in enforcing technicalities to defeat apparently
     meritorious claims; if defendant has any real or substantive
     defense to the confessed judgment the way lies open to it to
     present it.

Id. (emphasis added; extensive historical citations omitted).

     Notably, this Court in ABF explained in detail why we found the facts

and circumstances in West Penn Sand distinguishable from ABF:

     Appellant . . . takes the position that, even assuming that the
     failure to specifically aver in the affidavit of default that the
     notice was given constitutes a defect on the face of the record, it
     is not a fatal defect, but one [that] could have been corrected by
     amendment. Appellant quotes from West Penn as follows: “It
     has always been held that formal defects, mistakes and
     omissions in confessions of judgment may be corrected by
     amendment where the cause of action is not changed, where the
     ends of justice require the allowance of such amendment, and
     where the substantive rights of the defendant or of any third
     persons will not be prejudiced thereby.” 80 A.2d at 86. With
     this proposition we are in full accord. An examination of the
     West Penn case discloses that, as in the instant case, notice of
     the default was required prior to exercise of the warrant of
     attorney. However, when judgment in that case was confessed,
     “the affidavit of default incorporated by reference the written
     notice served upon defendant of the breaches of its covenants in
     the lease.” It was held that failure to attach a copy of such
     notice to the affidavit of default was an amendable defect. The
     obvious distinction between the West Penn case and the
     instant one is the fact that, in West Penn, the giving of
     notice was disclosed in the affidavit of default. Certainly,
     the failure to attach a copy of the notice itself was merely
     a formal defect. We do not so regard the complete failure
     to allege the giving of notice. The present record is devoid of
     one of the essential elements upon which lawful exercise
     of the warrant of attorney was predicated. Cf. Harwood v.
     Bruhn, 170 A. 144 (Pa. 1934).




                                   - 15 -
J-A28021-14



ABF, 166 A.2d at 319-20 (emphasis added; citations modified).

       Dime’s well-reasoned and written brief is not unpersuasive, but its

argument can prevail only if we adhere to one of two unstated premises:

Either (1) that the failure of notice in this case somehow differs materially

from that in ABF or (2) that subsequent cases have abrogated or otherwise

confined ABF in such a way as to free us from adhering to its plain holding.

Dime fails on both counts.

       We find that ABF carries the day.4          It would be incredible not to

interpret ABF as determining that precisely the defect at issue in this case is

____________________________________________


4
       Notably, the learned dissent is silent with regard to ABF’s close
similarity to this case, or the clear import of the distinction it drew between
matters going to a party’s authority to confess judgment, i.e., “the
essential elements upon which lawful exercise of the warrant of attorney [is]
predicated,” and merely “formal defects.” 166 A.2d at 320. The dissent also
pays no regard to the fact that, in ABF, this Court identified the averment
that proper notice had been rendered as one of those “essential elements
upon which lawful exercise the warrant of attorney is predicated,”
and held in the clearest terms that the failure to aver such notice in a
complaint in confession of judgment required that the confession of
judgment be struck. Id. (emphasis added); see Citizens Nat’l Bank of
Evans City v. Rose Hill Cemetery Ass’n of Butler, 281 A.2d 73, 75
(Pa. Super. 1971) (identifying compliance with the confession authority’s
notice requirement as unwaivable and fatal to a confessed judgment). As
set forth herein, there is not one Pennsylvania case that rebuts this holding
relative to the circumstances presented in this case, and none of the few
cases cited by the dissent is more clearly on-point with the case sub judice
than ABF. Implicitly, the dissent would depart from ABF in this case solely
because the creditor “demanded the entire balance of the Note
immediately.”      Dissenting Op. at 4 (quoting Amended Complaint in
Confession of Judgment, 12/19/12, at 2). However, to give Dime Bank the
benefit of the doubt as to the adequacy of this at best ambiguous averment
relative to the issue of notice is patently at odds with the broad and time-
(Footnote Continued Next Page)


                                          - 16 -
J-A28021-14



not a “formal defect, mistake, or admission,” but rather involves an

“essential element upon which lawful exercise of the warrant of attorney was

predicated.” AFB, 166 A.2d at 19-20. ABF plainly is the most on-point case

cited by either party, and our research discloses none that is more so.

      The first premise is unsound because it is plainly the case that the

issue in ABF was materially the same as it is in this case. There, as in this

case, authority to exercise the warrant of attorney hinged by the terms of

the instrument upon the provision of ten days’ notice by the party seeking to

exercise the warrant.        Dime offers no effective argument to the contrary.

The second premise, too, is unsound.                While Dime makes much of our

allowance-of-amendment caselaw, none of the cases are as on-point as

ABF. See Brief of Dime at 11-13; Atl. Nat’l Trust, 922 A.2d at 921, 923

(affirming trial court’s refusal to strike judgment based upon creditor’s

failure to aver in complaint that it had previously sought to enforce warrant

of authority where prior stipulation attested to debtor’s knowledge of prior

confession of judgment action); Courtney v. Ryan Homes, 497 A.2d 938,

941 (Pa. Super. 1985) (affirming trial court refusal to strike or open

judgment on the basis that the complaint and confession of judgment were


                       _______________________
(Footnote Continued)

honored principle that warrants to confess judgment must be “strictly
construed” in favor of the debtor, that “if doubt exists it must be resolved
against the party in whose favor the warrant is given,” and that a failure to
“strictly follow” the letter of the warrant will require the judgment to be
stricken.” ABF, 166 A.2d at 319.



                                           - 17 -
J-A28021-14



combined in one document rather than entered separately, and noting that

due notice had been provided under the terms of the confession clause);

George Althof Inc., 441 A.2d at 1238 (reversing trial court order striking

judgment and allowing amendment         to    cure   improper   verification of

complaint).   None of these cases so much as hints that ABF has been

abrogated in any way material to this case.

     Reinforcing the durability of ABF’s cautionary tone, in 1971, we made

the following observations:

     The Pennsylvania Supreme Court has observed that ‘(a) warrant
     of attorney authorizing judgment is perhaps the most powerful
     and drastic document known to civil law. The signer deprives
     himself of every defense and every delay of execution, he waives
     exemption of personal property from levy and sale under the
     exemption laws, he places his cause in the hands of a hostile
     defender.’    Cutler Corp. v. Latshaw, 97 A.2d 234, 236
     (Pa. 1953).    The use of this ‘most powerful and drastic
     document’ has been eliminated or severely restricted in the vast
     majority of jurisdictions in the United States. See 16 Vill.
     L. Rev. 571, 573 n. 9 (1971) and accompanying text.          The
     Pennsylvania Rules of Civil Procedure pertaining to confessions
     of judgment were written to give a debtor additional protection
     by prescribing requirements such as the detailed sworn
     complaint, the notice procedure, and improvements in the
     procedure for relief from confessed judgments. 3 Goodrich-
     Amram 331 (Supp. 1970) (Commentary to Rules 2950-2962 of
     the Pennsylvania Rules of Civil Procedure). We can see no
     reason in law or policy for permitting a court to abrogate
     these protections by waiving the mandatory provisions of
     the Rules and allowing a plaintiff to file a complaint nunc
     pro tunc.

Citizens Nat’l Bank of Evans City v. Rose Hill Cemetery Ass’n of

Butler, 281 A.2d 73, 75 (Pa. Super. 1971) (footnote omitted; emphasis



                                   - 18 -
J-A28021-14



added); see First Union Nat’l Bank v. Portside Refrigerated Sys., Inc.,

827 A.2d 1224, 1231 (Pa. Super. 2003) (“The validity of a confession of

judgment requires strict compliance with the Rules of Civil Procedure as well

as rigid adherence to the provisions of the warrant of attorney.    Absence

such compliance, a confession of judgment cannot stand.” (citation and

internal quotation marks omitted)).

     For the foregoing reasons, our case law compels us to reverse the trial

court’s order to the extent it refused to strike the judgment in this case.

However, our discussion does not end there. As noted, supra, in this case,

Dime’s Second Amended Complaint remains pending, and is not directly

affected by this case. Moreover, because the trial court held it in abeyance

pending the disposition of this appeal, we need not, nor should we, address

its validity in the wake of this ruling, especially because Andrews has not

directly contested the Second Amended Complaint’s validity in this appeal.

     Ameliorating the practical effect of ABF in this case, however, is that

the warrant of authority in this case purports to authorize Dime to confess

judgment as many times as is necessary to fully satisfy Andrews’ and the

Borrowers’ concurrent obligations under the Note and Guarantee and

Suretyship Agreements.    See Guarantee at 5 (“No single exercise of the

foregoing warrant empowered [sic] to bring an action or to confess

judgment shall be deemed to exhaust the power, but the power shall

continue undiminished and may be exercised from time to time as often as

[Dime] shall elect until all amounts payable to [Dime] under the LOAN

                                      - 19 -
J-A28021-14



DOCUMENTS shall have been paid in full.” (capitalization modified)). Absent

a contrary agreement, Pennsylvania law precludes repeated exercises of a

warrant of authority to confess judgment.            See TCPF Ltd. P’ship v.

Skatell, 976 A.2d 571, 576 (Pa. Super. 2009) (quoting Continental Bank

v. Tuteur, 450 A.2d 32, 35 (Pa. Super. 1982)) (“[O]nce a judgment has

been entered under a warrant of attorney, the authority to use the warrant

vanishes and the warrant cannot again be exercised.”).         However, under

certain circumstances, and to certain extents, parties to a note may waive

this rule, allowing for multiple exercises of a warrant of authority to confess

judgment. See Atl. Nat’l Trust, 922 A.2d at 924 (“A warrant of attorney is

a contractual agreement between the parties and the parties are free to

determine the manner in which the warrant may be exercised.”).

       Accordingly, while the judgment before us presently must be stricken

under controlling case law, our ruling is without prejudice to any remaining

avenues for relief that Dime may have.             Whether the Second Amended

Complaint remains valid and sufficient to enable Dime to confess judgment

anew, whether an entirely new proceeding may and must be commenced, or

whether there is any reason under the law that Dime may not twice exercise

its warrant of authority as specified in the Guarantee,5 is a matter for the

trial court to determine upon remand.6

____________________________________________


5
     See, e.g., TCPF, 976 A.2d at 576 (noting that Pa.R.C.P. 2953 allows
for successive exercises of a single warrant of authority where the
(Footnote Continued Next Page)


                                          - 20 -
J-A28021-14



      Order reversed. Case remanded. Jurisdiction relinquished.

      Judge Jenkins joins the opinion.

      President Judge Gantman files a dissenting opinion.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/8/2015




                       _______________________
(Footnote Continued)

underlying agreement so provides for several portions of a debt as they
come due, but distinguishing separate sums with a similar exercise for the
“same sum” of money); Ferrick v. Bianchini, 69 A.3d 642, 653-54
(Pa. Super. 2013) (upholding successive exercises by agreement where
lease provided that landlord could do so to collect “separate and distinct
debts”). We need not decide at this time whether Rule 2953 or any other
provision precludes enforcement of the instant Guarantee as written.
6
      Because striking the standing judgment in this case does not clearly
preclude Dime from proceeding anew, the dissent’s willingness to cloud or
diminish, albeit sub silentio, the nearly fifty-year-old holding in ABF seems
quite unnecessary.



                                           - 21 -